Case 0:17-cv-60426-UU Document 229 Entered on FLSD Docket 10/03/2018 Page 1 of 3



                                 IN THE UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                         Case No.: 17-cv-60426-UU

   ALEKSEJ GUBAREV, XBT HOLDING S.A.,
   AND WEBZILLA, INC.

            Plaintiffs,

   vs.

   BUZZFEED, INC. AND BEN SMITH,

         Defendants.
   ____________________________________/
          JOINT MOTION REGARDING BRIEFING SCHEDULE FOR PLAINTIFFS’
                     PENDING EMERGENCY MOTION TO SEAL

           The Parties jointly file this motion to establish a briefing schedule in connection with the

  pending Emergency Motion to Continue to Seal Portions of Defendants’ Summary Judgment

  Motions and Statements of Fact (“the Emergency Motion”) (Dkt. 223).

           1.        On September 28, 2018, Plaintiffs filed the Emergency Motion.

           2.        On September 28, 2018, this Court entered an Order with respect to the Emergency

  Motion (“the Order”) (Dkt. 224).

           3.        The Parties strongly disagree about the merits of the Emergency Motion, and

  Defendants intend to file a memoranda of law in opposition to the Emergency Motion. However,

  the Parties agree that in its present posture the pending motion need no longer be treated as an

  emergency and that, if the Court agrees, further briefing may proceed according to the schedule

  for motions set forth in Local Rule 7.1(c)(1).

           4.        Therefore, the Parties jointly move for an Order providing that Defendants shall

  file their opposition to the Emergency Motion on or before October 12, 2018, and that Plaintiffs

  shall file any reply within seven (7) days of the date that Defendants file their opposition.


                                                 1
  4815-1533-0930v.1 0100812-000009
Case 0:17-cv-60426-UU Document 229 Entered on FLSD Docket 10/03/2018 Page 2 of 3



                   CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1
                         OF THE SOUTHERN DISTRICT OF FLORIDA

           Counsel for the Parties have conferred and each consents to the relief sought here.


  Dated: October 3, 2018


                                            Respectfully submitted,


   /s/ Evan Fray-Witzer                               /s/ Katherine M. Bolger
   Evan Fray-Witzer (pro hac vice)                    Katherine M. Bolger (pro hac vice)
   CIAMPA FRAY-WITZER, LLP                            Adam Lazier (pro hac vice)
   20 Park Plaza, Suite 505                           Nathan Siegel (pro hac vice)
   Boston, Massachusetts 02116                        Alison Schary (pro hac vice)
   Telephone: 617-426-0000                            Davis Wright Tremaine, LLP
   Facsimile: 617-423-4855                            1251 Avenue of the Americas, 21st Floor
   Evan@CFWLegal.com                                  New York, New York 10020
                                                      katebolger@dwt.com
   /s/ Valentin Gurvits                               adamlazier@dwt.com
   Valentin D. Gurvits (pro hac vice)                 nathansiegel@dwt.com
   Matthew Shayefar (Fla. Bar No. 0126465)            alisonschary@dwt.com
   BOSTON LAW GROUP, PC
   825 Beacon Street, Suite 20                        /s/ Roy Black
   Newton Centre, Massachusetts 02459                 Roy Black
   Telephone: 617-928-1804                            Jared Lopez
   Facsimile: 617-928-1802                            Black, Srebnick, Kornspan & Stumpf, P.A.
   vgurvits@bostonlawgroup.com                        201 South Biscayne Boulevard
   matt@bostonlawgroup.com                            Suite 1300
                                                      Miami, Florida 33131
   /s/ Brady J. Cobb                                  rblack@royblack.com
   Brady J. Cobb (Fla. Bar No. 031018)                jlopez@royblack.com
   COBB EDDY, PLLC
   642 Northeast Third Avenue                         Attorneys for Defendants
   Fort Lauderdale, Florida 33304
   Telephone: 954-527-4111
   Facsimile: 954-900-5507
   bcobb@cobbeddy.com

   Attorneys for Plaintiffs




                                                2
  4815-1533-0930v.1 0100812-000009
Case 0:17-cv-60426-UU Document 229 Entered on FLSD Docket 10/03/2018 Page 3 of 3



                                     CERTIFICATE OF SERVICE

           I CERTIFY that on October 3, 2018, I electronically filed the foregoing document with the

  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



                                                 By: /s/ Jared Lopez
                                                         Jared Lopez, Esq.




                                                 3
  4815-1533-0930v.1 0100812-000009
